DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The amendments to the claims were received on 05/06/2022. These amendments are accepted, and the claim objections set forth prior are overcome.

Claim Rejections - 35 USC § 112
The amendments to the claims were received on 05/06/2022. These amendments are accepted, and the USC 112 rejection set forth prior is overcome.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seifert et al. (US 20180042732 A1) (hereon referred to as Seifert).
Regarding claim 1, Seifert teaches an implant (600) (see Fig. 12A), comprising: 
an upper support (602) comprising an upper plate (648) configured to receive a first anchoring member (651); 
a lower support (604) comprising a lower plate (660) configured to receive a second anchoring member (663); 
a control member (702) comprising a head and a shaft and configured to control relative movement between the upper support and the lower support (see Para. [0135]), the shaft extending along an axis positioned at approximately a lateral midpoint between lateral sides (626 and 670, see Fig. 12B) of the implant (note the interpretation of lateral sides, see labelled diagram below); 

    PNG
    media_image1.png
    626
    438
    media_image1.png
    Greyscale

a front portion (606) comprising a first upper wedge surface (see labelled diagram of Fig. 12A below) configured to engage the upper support and a first lower wedge surface (see labelled diagram of Fig. 12A below) configured to engage the lower support, the front portion further configured to receive the head of the control member (see Fig. 12F, noting that the front portion is capable of receiving the control member via opening 688 when the device is positioned accordingly); and 
a rear portion (608) comprising a second upper wedge surface (see labelled diagram of Fig. 12A below) configured to engage the upper support and a second lower wedge surface (see labelled diagram of Fig. 12A below) configured to engage the lower support, the rear portion further configured to engage a portion of the shaft, wherein manipulation of the control member causes the front portion to move relative to the rear portion, such that the upper support moves relative to the lower support (see Para. [0137]);

    PNG
    media_image2.png
    580
    714
    media_image2.png
    Greyscale

wherein the rear portion comprises a cylindrical member defining a cylindrical exterior surface (see the protruding cylindrical lip circled in labelled diagram of Fig. 12A above) extending from the second upper wedge surface, wherein the cylindrical member comprises a threaded bore (694) configured to threadingly receive the portion of the shaft (see Para. [0137]).  
Regarding claim 2, Seifert teaches the implant of claim 1, wherein the manipulation of the control member causes the front portion to move towards the rear portion and causes the upper support to move away from the lower support (see Para. [0142]).
Regarding claim 3, Seifert teaches the implant of claim 1, wherein the upper support and lower support are identical (see Para. [0129]).  
Regarding claim 4, Seifert teaches the implant of claim 1, further comprising a plurality of anchoring members, including the first anchoring member (651) and the second anchoring member (663).  
Regarding claim 5, Seifert teaches the implant of claim 4, wherein the implant has a longitudinal axis; and the upper plate is configured to receive an anchoring member such that the center-line trajectory of the anchoring member and the longitudinal axis of the implant form a plate angle greater than 0 degrees (see Fig. 12A and Para. [0128]).  
Regarding claim 6, Seifert teaches the implant of claim 1, wherein the upper plate is further configured to receive a first retention member (656), and wherein the lower plate is further configured to receive a second retention member (666);
Wherein the first retention member and the second retention member each comprises a flat portion and a rounded shoulder portion (see labelled diagram of Fig. 12A below); and

    PNG
    media_image3.png
    246
    249
    media_image3.png
    Greyscale

Wherein the rounded shoulder portion of the first retention member is configured to engage the head of the first anchoring member (651).  
Regarding claim 15, Seifert teaches an implant (600) (see Fig. 12A) comprising: 
an upper support (602) configured to engage a first portion of bone, the upper support comprising an upper plate (648) at a first end of the upper support and a side projection (614), the upper plate configured to secure the upper support to the first portion of bone (via anchoring member 658); 
a lower support (604) configured to engage a second portion of bone, the lower support comprising a lower plate (660) at a first end of the lower support and a side slot (formed between protrusions 634, 636) configured to receive the side projection of the upper support, the lower plate (see Fig. 12A) configured to secure the lower support to the second portion of bone (via anchoring member 663); 
a control assembly (702 and portions 684 and 686 labelled in the diagram of Fig. 12B below) configured to control relative movement between the upper support and the lower support, the control assembly comprising (see Para. [0135]); 
a front portion (608) configured to engage the upper support at only the first end of the upper support (see Fig. 12F); a rear portion (606) configured to engage the upper support at only a second end of the upper support, the second end being opposite the first end (see Para. [0137]); and 
a control member (702) adjustably engaging the front portion and the rear portion (see Para. [0135]);
wherein during expansion of the implant a sidewall of the side projection (614) remains proximate a sidewall of the side slot (note that since the slot and projection are on the same side of the implant, they will remain proximate);
wherein the upper support (602) wedgingly engages the control assembly only at the front portion (at portion 684 labelled below) and the rear portion (portion 684 labelled below) wherein the lower support wedgingly engages the control assembly only at the front portion and the rear portion (portion 686 labelled below, note that no direct contact is made with 702, only with the control assembly portions outlined below).

    PNG
    media_image4.png
    585
    591
    media_image4.png
    Greyscale

Regarding claim 16, Seifert teaches the implant of claim 15, wherein manipulation of the control member causes the front portion to move towards the rear portion and causes the upper support to move away from the lower support (see Para. [0142]).  
Regarding claim 17, Seifert teaches the implant of claim 15, wherein the upper plate is configured to receive a first anchoring member (651) and the lower plate is configured to receive a second anchoring member (663).  
Regarding claim 18, Seifert teaches the implant of claim 17, wherein the first anchoring member and the second anchoring member are bone screws (see Fig. 12A).  
Regarding claim 19, Seifert teaches the implant of claim 17, wherein the upper plate is further configured to receive a first retention member (656), and wherein the lower plate is further configured to receive a second retention member (666);
Wherein the first retention member and the second retention member each comprises a flat portion and a rounded shoulder portion (see labelled diagram of Fig. 12A above); and
Wherein the rounded shoulder portion of the first retention member is configured to engage the head of the first anchoring member (651).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert in view of Butler et al. (US 20170224504 A1) (hereon referred to as Butler).
Seifert teaches an implant (600) (see Fig. 12A), comprising: 
an upper support (602) comprising an upper plate (648) configured to receive a first bone screw (651); 
a lower support (604) comprising a lower plate (660) configured to receive a second bone screw (663); 
a control member (702) comprising a head and a shaft and configured to control relative movement between the upper support and the lower support (see Para. [0135]); 
a front portion (606) comprising a first upper surface (see labelled diagram of Fig. 12A below) configured to engage the upper support and a first lower surface (see labelled diagram of Fig. 12A below) configured to engage the lower support, the front portion further configured to receive the head of the control member (see Fig. 12A); and 
a rear portion (608) comprising a second upper surface (see labelled diagram of Fig. 12A below) configured to engage the upper support, a second lower surface (see labelled diagram of Fig. 12A below) configured to engage the lower support, and a cylindrical member (see labelled diagram of Fig. 12A below) extending from the second upper surface and the second lower surface and defining a cylindrical exterior surface, the cylindrical member comprising threads (694) configured to threadingly engage a portion of the shaft (see Para. [0137]), wherein manipulation of the control member causes the front portion to move relative to the rear portion, such that the upper support moves relative to the lower support (see Para. [0133]);
wherein the shaft comprises a non-threaded portion adjacent the head and a threaded portion adjacent the non-threaded portion (see labelled diagram of Fig. 12A below) (claim 21),

    PNG
    media_image5.png
    262
    521
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    471
    651
    media_image6.png
    Greyscale

wherein the front portion engages the upper support at only a first end of the upper support and the rear portion engages the upper support at only a second end of the upper support opposite the first end (note that front and rear portions are opposite, as shown in labelled diagram of Fig. 12A above) (claim 23),
wherein the upper support comprises a side projection (614) configured to be received in a side slot (in between walls 630) of the lower support such that during expansion of the implant opposite sidewalls of the side projection remain proximate corresponding sidewalls of the side slot (note that since the slot and projection are on the same side of the implant, they will remain proximate) (claim 24), however fails to teach the head of the control member comprising a tool port in communication with an opening on a side of the shaft to enable delivery of material to an interior of the implant via the tool port, wherein opening is positioned on the non-threaded portion of the shaft (claim 21).
Butler teaches an implant (see Fig. 33), comprising an upper support (218), a lower support (220), and a control member (216), comprising a head (230), a threaded shaft portion (234), and a non-threaded shaft poriton (portion surrounding opening 238), wherein the head of the control member comprises a tool port (236) in communication with an opening on a side of the shaft (238), which may enable deliver of material to the interior of the implant (see Para. [0057]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control member of Seifert to have the material deliver port of Butler, in addition to a central bone delivery port on the control member, as this would allow for material, such as bone cement, to be evenly inserted and distributed within the implant and between the vertebrae, encouraging fusion and further stabilizing the spine.

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant claims that the lateral midpoint of the control member of Siefert is not the lateral midpoint between the two lateral ends. The interpretation of the art is clarified in the labelled diagram shown with the rejection of claim 1 above, in which it is clearly demonstrated how the lateral midpoint of the control member is in the center of the two lateral sides. Additionally, the cylindrical exterior surface does extend from the proximal end of the upper wedge surface, see the labelled diagram attached with the rejection of claim 1 above.
As for independent claim 15, the amended claim set requires that the control assembly only contact the front and rear portions of the upper and lower supports. While there are various points of contacts for the upper and lower supports for various elements, the interpretation of the control assembly only contacts the upper and lower supports at their respective front and rear portions, as is outlined above.
Finally, regarding claim 21, applicant argues that the control assembly of Seifert only consists of a head portion and a threaded shaft portion. This assertion is incorrect, as Seifert does disclose a non-threaded shaft portion in between the head and the threaded shaft portion. See the rejection of claim 21 above. It would be perfectly reasonable to direct a bore to this unthreaded shaft portion to deliver bone graft material to stabilize the device relative to the vertebrae. It would furthermore be obvious to do so even in addition to the delivery of bone material into the cavity of the spacer, as taught by Seifert, as this would allow for a more evenly distributed load of bone material, which may be advantageous for certain procedures.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773